Citation Nr: 0416484	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ankle and left 
foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO & IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim seeking entitlement to service connection for 
arthritis of ankles and feet.  

In both December 1998 and January 2000, the Board remanded 
the veteran's claim for additional development.  

In January 2002, the Board remanded the veteran's claim for a 
VA examination, in order to specifically determine whether he 
had any disorders of the left ankle or left foot.  As noted 
in January 2002 Board remand, the veteran had been previously 
diagnosed with degenerative joint disease of the left foot 
and left big toe (at the May 1996 VA examination of the feet 
and from his May 1996 VA x-ray), and with traumatic arthritis 
of the left ankle and heel spurs of the left foot (according 
to the letter dated November 1995 from Dr. A.F.)


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO & IC via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.







The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).
 
Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, a new VA examination shall be given the veteran 
because the record does not contain sufficient medical 
evidence to make a decision on the claim.  In January 2002, 
the veteran's claim was remanded for a VA examination, in 
order to specifically determine whether he had any disorders 
of the left ankle or left foot.  
A VA examination conducted in July 2003 did not comment on 
whether or not any disorders of the left ankle or left foot 
were present.  In February 2004, a follow-up VA examination 
was given, by the same examiner who conducted the July 2003 
VA exam.  The examiner indicated that upon review of the C-
file, he found that the veteran had no left foot or left 
ankle conditions, and no gross abnormalities of the left 
foot.  However, it does not appear that x-rays were ordered 
at the February 2004 exam in support of the examiner's 
medical conclusions.  Also, the examiner failed to comment, 
as instructed in the January 2002 Board remand, on either the 
November 1995 letter from Dr. A.F. or the May 1996 VA 
examination report, which noted the veteran's disorders of 
the left ankle and left foot.     
 




Therefore, under Stegall v. West, 11 Vet. App. 268 (1998), 
the veteran's claim for service connection for left ankle and 
left foot disabilities must be remanded.  

The veteran shall be given a new VA examination so that a 
physician can comment on the nature and etiology of all 
disorders of the left ankle and left foot which may be found.  

Accordingly, the case is REMANDED for the actions listed 
below.  
 
1.  The veteran should be scheduled for a 
VA examination for his left ankle and 
left foot.  The examination shall be 
performed by a VA physician who has not 
previously examined the veteran.  The 
examiner must comment on the November 
1995 letter from Dr. A.F., as well as the 
May 1996 VA examination report, noting 
disorders of the left ankle and foot.  
The claims folder and a copy of this 
REMAND should be made available to the 
physician in conjunction with the 
examination.  The examination report must 
include responses to the following items:
 
a.	State as precisely as possible 
all diagnoses 
of the left ankle, the veteran 
currently has.  
 
b.	State as precisely as possible 
all diagnoses 
of the left foot, the veteran 
currently has.  

c.  For each diagnosis reported in 
response to item (a) or item (b) 
above, state whether the disorder is 
proximately due to, or the result of 
either the veteran's service-
connected arthritis of the right 
great toe or his ingrown toenails? 




All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this REMAND must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  The RO & IC should re-adjudicate the 
veteran's claim of entitlement to service 
connection for left ankle and left foot 
disabilities.  In the event that the claim 
is not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for left ankle and left foot 
disabilities which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  
 
The veteran has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




